Citation Nr: 1541474	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-21 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse, and S.M.


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from May 2009 to August 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Providence, Rhode Island RO.

The Veteran had also initiated an appeal of the April 2012 decision's denial of service connection for left shoulder and right ankle disabilities.  A May 2013 decision granted service connection for these disabilities, assigning disability ratings and effective dates for the awards.  Hence, those matters are not before the Board.  

A hearing was held before the undersigned in May 2015.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A.  VA Examination

The Veteran's service treatment records (STRs) reflect that he received treatment for his left knee in service in June and July 2009 after stepping in a hole while running and twisting his knee.  A July 2009 STR reflects an assessment of an acute sprained medial collateral ligament of the left knee.  He was directed to wear a left patella knee brace and was put on a sixteen day profile of no running, marching, jumping, kneeling, squatting, standing more than fifteen minutes per hour, or ruck sack marching.  

On June 2011 separation examination, the Veteran reported having knee trouble since an injury during basic training.  He indicated he experienced sharp pain intermittently with exertion and pain on kneeling.  The separation examiner noted that his lower extremities were abnormal and that he had bilateral sub patellar crepitus.  It was recommended that he follow up with VA upon discharge.

On November 2011 VA examination, the examiner noted the Veteran had functional loss with limitation of motion the left knee, with pain on movement, less movement than normal, weakened movement, excess fatigability, swelling, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  X-ray results revealed no acute fracture or dislocation, the joint spaces were maintained, and soft tissues were unremarkable.  The impression was an unremarkable left knee.  The examiner concluded the Veteran did not have a diagnosis for a left knee disability.  

The Veteran has submitted multiple statements dated in May and June 2012 from family members regarding their observations of his continuing knee pain since service.  

A November 2012 VA rheumatology consult notes that based on history, examination, and review of labs and imaging, the Veteran's pain was mechanical in nature due to past sustained traumatic injuries and was not of a rheumatologic etiology.  

The Veteran testified at the May 2015 hearing that he is taking two muscle relaxers and two pain medications for his left knee, that he has been issued a brace by VA, and experiences popping and cracking, giving out, and swelling.  He also stated that his knee disability has gotten worse since the November 2011 VA examination.  Board Hearing Tr. at 3-5.

A May 2015 VA physical therapy treatment note reflects an assessment of medial knee pain that is consistent with a medial meniscus tear.  The physical therapist thought the Veteran would benefit from an orthopedic consultation and imaging studies to determine a clear diagnosis for the left knee disability.
As there is evidence the Veteran has current symptoms of a left knee disability, in-service documentation of a left knee injury, and competent and credible lay evidence of continuity of symptomatology of pain and other symptoms in the left knee, remand is necessary to obtain a new VA examination for the left knee.  38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B.  VA Records

The record reflects the Veteran receives VA treatment at the Providence VA Medical Center (VAMC).  The most recent treatment records from this facility are from May 2015.  As noted above, a May 2015 VA record indicates that a physical therapist recommended the Veteran seek an orthopedic consult for diagnostic testing for the left knee.  Records of any orthopedic consult would be pertinent to the Veteran's claim.  Therefore, any updated pertinent records from this facility should be obtained and associated with the claims file on remand.

C.  Initial AOJ Review

Subsequent to the May 2013 statement of the case (SOC), the AOJ associated additional VA treatment records with the Veteran's claims file.  The Veteran filed his VA Form 9, Substantive Appeal, in July 2013.  Although 38 U.S.C.A. § 7105(e) provides for an automatic waiver of initial AOJ review of evidence submitted by a Veteran or his or her representative where a substantive appeal is filed on or after February 2, 2013, this provision does not apply to evidence obtained by VA.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190.  Therefore, this additional evidence must be reviewed by the AOJ on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any pertinent VA treatment records from the Providence VAMC from May 2015 to the present.

2.  After completing the development requested in item 1, schedule the Veteran for an examination regarding the claimed left knee disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  
Any diagnostic testing deemed necessary should be performed and all findings should be reported in detail.  

The examiner should specifically address the following questions:

A)  Does the Veteran have a diagnosis of a left knee disability?

B)  For any diagnosed left knee disability, is it at least as likely as not that the disability(ies) is related to the Veteran's service, to include a left knee injury which occurred in June 2009?

For purposes of this question, the examiner should consider the Veteran's statements, along with May and June 2012 lay witness statements, that he has continued to experience pain and other symptomatology in his left knee since service.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal (to include consideration of VA treatment records associated with the claims file since the May 2013 SOC).  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental SOC and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




